Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 09/29/2021 ("09-29-21 OA"), the Applicant amended the independent claims 1 and 16 and amended the title on 12/23/2021.
Currently, claims 1-20 are pending.

Response to Arguments
Applicant's amendments to title have overcome the objection to the Specification set forth on page 2 under line item number 1 of the 09-29-21 OA.
Applicant's amendments to the independent claims 1 and 16 have overcome the 35 U.S.C. 112(b) rejection of claims 1-16 set forth starting on page 3 under line item number 2 of the 09-29-21 OA.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Independent claim 1 and its dependent claims 2-15 are allowed for the same reason(s) as stated starting on page 4 under line item number 2 of the 09-29-21 OA.
Independent claim 16 is allowed for the same reason(s) as stated starting on page 5 under line item number 2 of the 09-29-21 OA.

Independent claim 17 and its dependent claims 18-20 are allowed for the same reason(s) as stated on page 6 under line item number 2 of the 09-29-21 OA.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/
Primary Examiner, Art Unit 2895
04 January 2022